Citation Nr: 0201656	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  99-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Increased evaluation for residuals of a torn left forearm 
muscle, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to October 
1980.

This case comes before the Board of Veterans Appeals (Board), 
on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously before the 
Board and was remanded for additional development in December 
2000.  After attempts to contact the veteran were 
unsuccessful, the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.  

2.  The veteran failed to report for a scheduled VA 
examination in May 2001.

3.  Attempts to locate the veteran have been unsuccessful; 
the person answering his phone indicated that the veteran did 
use that address but he had not been there in over a year and 
had not picked up his mail.


CONCLUSION OF LAW

The claim for an increased rating for residuals of a torn 
left forearm muscle is denied as a matter of law.  38 C.F.R. 
§ 3.655(b) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2001).  In 
addition, when requested information is not furnished within 
one year claims are considered abandoned.  See 38 C.F.R. 
§ 3.158 (2001).

The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that 
in the normal course of events it was the burden of the 
veteran to keep the VA apprised of his whereabouts, and that 
if he did not do so there was no burden on the VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

When this claim was remanded by the Board in December 2000, 
the veteran was notified of the provisions of 38 C.F.R. 
§ 3.655 which include the consequences of failure to appear 
for a scheduled VA examination.  The RO attempted to contact 
the veteran at the address and phone number they had on file.  
A notation in the claims folder indicates that an individual 
reached by phone at the number provided by the veteran 
indicated that the mailing address was the correct address 
for the veteran, but that he had not been seen in over a year 
and had not picked up his mail in that time.  Though the RO 
attempted to contact the veteran and did schedule him for an 
examination in May 2001, the veteran did not appear for that 
examination and there is no reasonable likelihood that the RO 
would be able to locate the veteran or otherwise complete the 
examination as requested.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

The regulation provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2001) (emphasis added).  This language leaves no authority 
for the RO or the Board to review the issue on appeal on the 
basis of whatever evidence is of record where the claimant 
does not show "good cause" for failure to report for the 
scheduled examination.  Rather, it compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled VA examination without good cause.

The Board acknowledges the RO's efforts to locate the 
veteran, and that it appears the veteran has not changed his 
address.  Therefore, the Board finds that additional efforts 
to schedule an examination would be futile.  In the absence 
of clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2001).  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the RO or updated his address of record, 
the Board is satisfied that the veteran failed to report to 
the scheduled May 2001 VA examination without good cause.  
See 38 C.F.R. § 3.655.  Therefore, the claim for an increased 
rating must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103; 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  For the reasons set forth 
above, the Board has found that the appellant's claim lacks 
legal merit under the law and therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefits sought.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

An increased rating for residuals of a torn left forearm 
muscle is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

